UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
PROJECT VERTE, INC.,               :                  7/8/2021
                                   :
     Counterclaim-Plaintiff,       :
                                   :    20 Civ. 8703 (VM)
     - against -                   :
                                   :
ZUCHAER & ZUCHAER CONSULTING, LLC, :
MOSHE ZUCHAER, JOSSEF KAHLON, and :
TNJ HOLDINGS, INC.,                :    DECISION AND ORDER
                                   :
     Counterclaim-Defendants.      :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Counterclaim-Plaintiff       Project      Verte,    Inc.       (“Project

Verte”)   brings    counterclaims        against     Zuchaer    &    Zuchaer

Consulting, LLC (“Z&Z”), Moshe Zuchaer (“Zuchaer”), Jossef

Kahlon    (“Kahlon”),    and   TNJ       Holdings,    Inc.     (“TNJ,”    and

collectively with Z&Z, Zuchaer, and Kahlon, “Defendants”)

alleging fraud and breach of contract stemming from a failed

land transaction. (See “Counterclaims,” Dkt No. 13.)

     Now before the Court is Z&Z and Zuchaer’s premotion

letter for dismissal of the Counterclaims (see “Motion,” Dkt.

No. 24), which the Court construes as a motion to dismiss the

Counterclaims pursuant to Federal Rule of Civil Procedure

12(b)(6) (“Rule 12(b)(6)”). 1 Upon review of the parties’

correspondence regarding the Motion, and for the reasons


1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F.
App’x 69, 70 (2d Cir. 2019) (affirming the district court ruling deeming
an exchange of letters as a motion to dismiss).


                                     1
discussed below, Defendant’s Motion is GRANTED IN PART and

DENIED IN PART.

                              I.     BACKGROUND

A.    FACTUAL BACKGROUND 2

      Project   Verte    is   a    Delaware    Corporation   founded   by

initial    stockholders       Jane       Gol   (“Gol”),   Amir    Chaluts

(“Chaluts”), various entities associated with Gol and Chaluts

(the “AJ Group”), and TNJ – an entity purportedly owned by

Kahlon’s son, Julian Kahlon. In 2020, Julian Kahlon informed

Gol and Chaluts that he had transferred 100 percent ownership

of TNJ to his father, Kahlon. Project Verte was founded for

the   purpose    of   combining      Gol’s     and   Chaluts’s   business

experience with Kahlon’s land in order to purchase warehouses

for ecommerce ventures. The “rough outline” of the business

agreement was that Kahlon would contribute his land in Texas

to construct a warehousing and logistics center, Gol and

Chaluts would contribute their business experience, and all

three would contribute funding to the company as necessary

and on a pro rata basis.




2 The factual background below, except as otherwise noted, derives from
the SAC and the facts pleaded therein, which the Court accepts as true
for the purposes of ruling on a motion to dismiss. See Spool v. World
Child Int’l Adoption Agency, 520 F.3d 178, 180 (2d Cir. 2008) (citing GICC
Capital Corp. v. Tech. Fin. Grp., Inc., 67 F.3d 463, 465 (2d Cir.
1995)); see also Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d
Cir. 2002). Except when specifically quoted, no further citation will be
made to the SAC or the documents referred to therein.

                                     2
       On December 11, 2017, the company was officially formed

and incorporated in Delaware. At that time, however, the

parties   had    not    yet    finalized          the    company’s        operating

agreements, but rather agreed to begin operating Project

Verte on an informal basis. In August of 2018, the negotiation

of the operating agreements concluded and several documents

were    executed,      including    the       Assignment        of    Membership

Interests in Flowerdale LLC (the “Flowerdale Assignment”).

       Project   Verte    alleges          that     Kahlon,     prior      to    the

execution of the Flowerdale Assignment, on behalf of himself

and TNJ, made representations that he -- or entities he

controlled -- owned the property identified in the Flowerdale

Assignment (the “Texas Property”), and had authority to sell

or transfer the Texas Property to Project Verte on terms

Kahlon dictated. The Texas Property consisted of three tracts

of land, including the tract located at 3450 E. Ledbetter

Drive in Dallas Texas (“Tract 3”).

       Subsequently,          Kahlon         backtracked             on         these

representations, and clarified that the Texas Property was

controlled by both him (through a Kahlon-controlled entity

Flowerdale   LLC    (“Flowerdale”))           and       his   business     partner

Zuchaer (through Z&Z). Nevertheless, Kahlon represented he

would arrange for Zuchaer to assign his ownership interest in

the Texas Property to Project Verte.

                                       3
     The Flowerdale Assignment was executed by Zuchaer on

behalf of Z&Z, which had the apparent effect of assigning all

extant ownership interests in the Texas Property to Project

Verte, in exchange for a Promissory Note in the amount of $4

million. Zuchaer and Z&Z represented that Z&Z was “the sole

legal and beneficial owner[] of the [Flowerdale] interests”

and had “good title to [them]” and “full power and authority

to   transfer   [them]”    and   “consummate    the     transactions

contemplated hereby.” (Counterclaims ¶ 26.)

     Although the promissory note given to Zuchaer and Z&Z

was in the amount of $4 million, Kahlon represented that the

Texas Property’s actual value was in excess of $14 million.

Accordingly, the parties negotiated for TNJ to receive a $10

million credit in the form of a note from Project Verte. At

first, that $10 million was split between TNJ ($8 million)

and the AJ Group ($2 million). But subsequently the AJ Group,

not understanding why it would receive any proceeds from the

transaction,    divested   its   ownership   interest    in   the   $2

million note and transferred it to TNJ.

     After the Flowerdale Assignment and the various other

operating agreements were finalized, Project Verte began to

uncover multiple irregularities with the Texas Property. In

fall of 2019, for example, Project Verte sought a bank loan

to be secured by the Texas Property. As part of the due

                                  4
diligence   process,      the   lender       conducted      an   independent

appraisal which concluded that the Texas Property was worth

only $900,000. Further, the due diligence uncovered that

Flowerdale had not owned the Tract 3 portion of the Texas

Property since 2007.

     Upon receiving this information, Project Verte began

investigating the ownership of Tract 3. Project Verte found

that Flowerdale had transferred ownership of Tract 3 to TJ

Management in 2007. Ted Flomenhaft (“Flomenhaft”) executed

the deed on behalf of Capital TT as the sole member of

Flowerdale.     Kahlon    executed        the   deed   on    behalf    of   TJ

Management. On September 9, 2016, TJ Management transferred

Tract 3 to GPS Credit in exchange for $10. GPS Credit is

purportedly   owned      by   Monique      Law,    Zuchaer’s     spouse.    On

January 18, 2017, GPS Credit transferred Tract 3 back to TJ

Management for $10. TJ Management, as opposed to Flowerdale,

retained ownership interest in Tract 3 at the time the

Flowerdale Assignment was executed.

     Further,    on   April     23,   2020,       Project   Verte     received

notice from third-party Avi Yehuda (“Yehuda”) stating that he

retained one-third ownership and 50 percent voting interest

in Z&Z and had not consented or authorized the transfer of

Z&Z’s Flowerdale interest. Similarly, Yehuda represented that

he retained a 50 percent interest in TJ Management and never

                                      5
consented or authorized the conveyance of Tract 3 to Project

Verte.

      Finally, with respect to the value of the Tract 3

property, Project Verte alleges Kahlon misrepresented its

value as zoned at the time the Flowerdale Assignment was

executed ($900,000 versus $7 million). Project Verte further

alleges that Kahlon misrepresented the Texas Property’s value

if it were to be rezoned for industrial use ($6 million versus

$14      million).   And,   Project   Verte   alleges   Kahlon

misrepresented the likelihood that the Texas Property could

be rezoned for industrial use. On December 13, 2018, the

Dallas City Plan Commission denied the application to rezone

the property, and raised a number of apparently unsolvable

issues that would permanently prevent its rezoning.

B.    PROCEDURAL BACKGROUND

      Given these issues associated with the Texas Property,

Project Verte made no payments on the $4 million Promissory

Note due to Z&Z. On October 19, 2020, Z&Z filed the instant

suit against Project Verte for breach of contract based on

Project Verte’s non-payment. (See “Complaint,” Dkt. No. 1.)

On January 11, 2021, Project Verte answered the Complaint and

brought the present Counterclaims against Z&Z, also naming

Zuchaer, Kahlon, and TNJ as Counterclaim-Defendants. (See



                                6
Counterclaims.) Kahlon and TNJ answered the Counterclaims on

April 12, 2021. (See Dkt. No. 25.)

     Pursuant to the Court’s Individual Practices, Z&Z and

Zuchaer, by letter dated March 3, 2021, notified Project Verte

of   its   intention   to     move         to    dismiss    Project     Verte’s

Counterclaims    based      on    alleged         deficiencies        contained

therein. (See Dkt. No. 22). Project Verte responded by letter

dated March 10, 2021. (See “Opposition,” Dkt. No. 23.) Z&Z

and Zuchaer subsequently moved the Court for a premotion

conference to obtain guidance on its anticipated motion to

dismiss the Counterclaims. (See Motion.) The Court declined

to hold a conference, and informed the parties it was prepared

to rule on the motion so-deemed on the basis of the parties’

correspondence. (See Dkt. No. 26.)

C.   THE PARTIES’ ARGUMENTS

     Z&Z and Zuchaer argue that: (1) there is no personal

jurisdiction over Zuchaer given his Florida residency and

that Z&Z’s initiation of suit in New York does not extend

jurisdiction    over   him;      (2)       the   fraud     claims   should   be

dismissed as duplicative of the breach of contract claims,

because there is no justifiable reliance, and they are not

pled with particularity as required by Rule 9(b); and (3) the

breach of contract claim should be dismissed as to Z&Z because



                                       7
Project Verte has not identified a provision of the Flowerdale

Assignment which was breached. 3

      Project     Verte    responds     that:       (1)       there   is    personal

jurisdiction over Zuchaer because the Promissory Note was

procured    through       Zuchaer’s         misrepresentations             and   then

executed in New York; (2) the fraud claims are adequately

pled because Zuchaer and Z&Z fraudulently induced Project

Verte to enter the Flowerdale Assignment and therefore is not

duplicative of the breach of contract claim; and (3) the

breach of contract claim is adequately pled because Z&Z

breached    its   warranty       that   it     was      “the    sole   legal     and

beneficial owner” of Flowerdale.

                           II.      LEGAL STANDARD

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). This standard is met “when the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for   the   misconduct     alleged.”         Id.    A    complaint     should     be

dismissed    if     the    plaintiff          has       not     offered      factual



3 Project Verte agreed to withdraw its breach of contract claim against
Zuchaer, individually.

                                        8
allegations    sufficient        to    render      the     claims     facially

plausible. See id. However, a court should not dismiss a

complaint    for   failure   to       state   a    claim   if   the   factual

allegations sufficiently “raise a right to relief about the

speculative level.” Twombly, 550 U.S. at 555.

     In resolving a motion to dismiss, the Court’s task is

“to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

Bos. Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19, 2006). In this context, the Court must draw reasonable

inferences in favor of the nonmoving party. See Chambers v.

TimeWarner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

the requirement that a court accept the factual allegations

in the complaint as true does not extend to legal conclusions.

See Iqbal, 556 U.S. at 678.

                           III.        DISCUSSION

     Upon    review   of   the    parties’        submissions,      the   Court

grants the Motion in part and denies it in part. The Court is

persuaded that Project Verte’s fraud counterclaims should be

dismissed as to both Z&Z and Zuchaer and therefore Zuchaer is

properly    dismissed   from     this      action.   However,       the   Court

                                       9
concludes that the breach of contract claim survives the

Motion.

A.     FRAUD

       To prove fraud under New York law, “a plaintiff must

show    that    (1)    the    defendant    made    a    material,   false

representation, (2) the defendant intended to defraud the

plaintiff thereby, (3) the plaintiff reasonably relied upon

the representation, and (4) the plaintiff suffered damage as

a result of such reliance.” Banque Arabe et Internationale

D'Investissement v. Maryland Nat'l Bank, 57 F.3d 146, 153 (2d

Cir. 1995). Z&Z and Zuchaer make three arguments in support

of dismissal of the fraud claims.

       First,    Z&Z    and     Zuchaer    argue       that   the   fraud

counterclaims are duplicative of Project Verte’s breach of

contract claim. “[A] a contract claim cannot be converted

into a fraud claim by the addition of an allegation that the

promisor intended not to perform when he made the promise.”

Papa’s-June Music, Inc. v. McLean, 921 F. Supp. 1154, 1160-

61 (S.D.N.Y. 1996). To sustain both fraud and contract claims

premised on similar or the same transaction, “a plaintiff

must either: (i) demonstrate a legal duty separate from the

duty   to   perform    under    the   contract;    (ii)   demonstrate   a

fraudulent misrepresentation collateral or extraneous to the

contract; or (iii) seek special damages that are caused by

                                      10
the misrepresentation and unrecoverable as contract damages.”

Bridgestone/Firestone,          Inc.    v.    Recovery    Credit       Services,

Inc., 98 F.3d 13, 20 (2d Cir. 1996).

       Here, Project Verte argues that it was induced to enter

into     the   transaction      because       Defendants       misrepresented

material facts regarding the Texas Property’s ownership and

value. (See Opposition at 3.) These facts do not constitute

promises to perform under the contract, promises which were

later allegedly broken. Rather, these statements comprise

alleged    false    representations          describing       factual      matters

extraneous     to   the   contract      itself.    Thus,        the    Court     is

satisfied       that      fraud        claims     premised            on      these

misrepresentations        are   not    duplicative       of    the     breach    of

contract claim. See, e.g., Deerfield Communications Corp. v.

Chesebrough–Ponds, Inc., 502 N.E.2d 1003, 1004 (N.Y. 1986)

(holding claims not duplicative when the misrepresentations

“of present fact, not of future intent” were collateral to

the contract).

       Next, Z&Z and Zuchaer argue that Project Verte’s fraud

counterclaims       should   be   dismissed      because       Project        Verte

cannot    demonstrate     justifiable         reliance.       “[T]he       asserted

reliance must be found to be justifiable under all the

circumstances before a complaint can be found to state a cause

of action in fraud.” Granite Partners, LP v. Bear, Stearns &

                                       11
Co., 58 F. Supp. 2d 228, 259 (S.D.N.Y. 1999). “Where the

representation relates to matters that are not peculiarly

within the other party's knowledge and both parties have

available the means of ascertaining the truth, New York courts

have held that the complaining party should have discovered

the facts and that any reliance under such circumstances

therefore would be unjustifiable.” Lazard Freres & Co. v.

Protective Life Ins. Co., 108 F.3d 1531, 1542 (2d Cir. 1997).

       First, as to the issue of the property’s value, the Court

concludes that there can be no justifiable reliance as a

matter of law. Project Verte, a sophisticated party, could

have    easily   performed       an   independent     appraisal     of     the

property before agreeing to purchase the Texas Property for

$14 million. Grumman Allied Indus., Inc. v. Rohr Indus., Inc.,

748    F.2d   729,   737   (2d   Cir.      1984)   (“Where    sophisticated

businessmen engaged in major transactions enjoy access to

critical information but fail to take advantage of that

access,   New    York   courts    are      particularly      disinclined   to

entertain claims of justifiable reliance.”). Further, the

zoning issue was known to both parties before the consummation

of the transaction, and Project Verte could have exercised

due diligence with respect to the likelihood of rezoning. See

Tansman v. La Pietra, 8 A.D.3d 706, 708 (App Div. 2004)

(finding no justifiable reliance when an issue was known to

                                      12
the plaintiffs and they chose not to investigate further).

Instead of performing this reasonable due diligence, Project

Verte put their faith on Defendants. While such faith may

have been misguided, it does not create justifiable reliance

as to the value of the property. See Stuart Silver Assoc. v.

Baco     Dev.     Corp.,    245    A.D.2d     96,   99     (App   Div.   1997)

(“Plaintiffs       were     relatively      sophisticated     investors    who

should have understood the risks of investing in a real estate

venture without conducting a ‘due diligence’ investigation or

consulting their lawyers and accountants.”).

        Second,    the     Court   reaches    the   same    conclusion     with

respect to the property ownership issue. Project Verte’s own

counterclaims demonstrate that, had it performed reasonable

due diligence prior to consummating the transaction, it could

have discovered the ownership issues that form the basis of

their claim. (See Counterclaims ¶¶ 35-42.) Project Verte’s

allegations stem from review of the public records on the

Texas land management website. Because that information was

publicly available to Project Verte prior to entering the

transaction, the Court concludes that any reliance by Project

Verte     on    the   alleged      misrepresentations        would   not    be

reasonable. See Stuart Silver, 245 A.D.2d at 99.




                                       13
        Accordingly, the Court hereby dismisses Project Verte’s

fraud    counterclaims         (Counts    I     and    II)    against     Z&Z     and

Zuchaer. 4

B.      BREACH OF CONTRACT

        Finally,   Z&Z    argues      that     Project       Verte’s     breach    of

contract claim should be dismissed because Project Verte has

failed to identify an operative clause of the Flowerdale

Assignment    that       has   been    breached.        Upon    review     of     the

Flowerdale Assignment, the Court concludes that dismissal of

this Count at this stage of the litigation would be premature.

The Flowerdale Assignment states the Flowerdale was the “fee

owner” of Tract 3, and that the Assignment was being executed

“in consideration of the land located at approximately 3200

Stage Rd., Dallas, Texas, the receipt and sufficiency of which

are hereby acknowledged, the parties hereto agree as follow.”

(See    Flowerdale       Assignment,      Dkt.        No.   13-1,   at    1.)     The

allegations clearly raise a factual question as to whether

Z&Z was the “fee owner” of Tract 3. The Court is persuaded

that this statement is sufficient to support a plausible

breach of contract claim at this time.

                                   IV.        ORDER



4 Because Zuchaer was subject only to the fraud claims, the dismissal of
those claims removes him as a party from this action. Accordingly, the
Court need not address Zuchaer’s arguments with respect to personal
jurisdiction.

                                         14
     For the reasons stated above, it is hereby

     ORDERED that the motion so deemed by the Court as filed

by defendants Moshe Zuchaer (“Zuchaer”) and Zuchaer & Zuchaer

Consulting, LLC (“Z&Z”) pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure (see Dkt. No. 24) is GRANTED

IN PART and DENIED IN PART as set forth above. In particular,

Counts I and II are DISMISSED without prejudice but Count III

remains to be resolved.

SO ORDERED.

Dated: New York, New York
       08 July 2021




                             15
